Citation Nr: 1607855	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection, for accrued benefits purposes, for obstructive sleep apnea (claimed a sleep disorder). 
 
2.  Entitlement to service connection, for accrued benefits purposes, for a disability manifested by breathing problems. 
 
3.  Entitlement to special monthly compensation (SMC), for accrued benefits purposes, based on the need for regular aid and attendance (A&A) of another person.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1973.  He died in February 2005.  The appellant is the Veteran's surviving spouse. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued in December 2007 by of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in October 2009; a copy of the hearing transcript is in the record.

In July 2010, the Board remanded the appellant's claims.  The VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appellant's claims in July 2010 for the AOJ to obtain outstanding treatment records from the Dallas, Waco, and San Antonio, Texas VA Medical Centers (VAMCs), the New Orleans, Louisiana VAMC, and the Biloxi VAMC and Mobile, Alabama VA outpatient clinic not already associated with the claims folder.  As was explained in the remand, under 38 U.S.C.A. § 5121 (West 2014), a claim for accrued benefits is explicitly limited to the evidence in the file at the date of the Veteran's death.  See Hyatt v. Shinseki, 566 F.3d 1364 (Fed. Cir. 2009).  By regulations, VA has interpreted "evidence in the file at date of death" to include "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was no physically located in the VA claims folder on or before the date of death."  38 C.F.R. § 3.1000(d)(4) (2015).  VA medical records are considered to be constructively in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the AOJ was directed to obtain any outstanding VA treatment records not already associated with the claims folder.

Pursuant to the July 2010 remand, the AOJ obtained outstanding treatment records from the VAMCs in Dallas, New Orleans, Biloxi, and Mobile and those records have been associated with the claims folder.  However, the AOJ was not able to obtain treatment records from the Waco and San Antonio VAMCs and noted such in a memorandum in the claims folder.  Crucially, however, the appellant has not been provided with notice pursuant of 38 C.F.R. § 3.159(e) that these VA treatment records could not be obtained.  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the appellant in this matter.  As such, the Board finds it has no choice but to remand this claim and direct the AOJ to inform the appellant of the unavailability of treatment records from the VAMCs in Waco and San Antonio pursuant to 38 C.F.R. § 3.159(e), and provide her the opportunity to provide a copy of the identified records to the VA.  

Additionally, following the July 2010 Board remand, the appellant submitted a statement dated December 2012 indicating that the Veteran received medical treatment at the VA outpatient clinic in Pensacola, Florida.  A review of the claims folder reveals that no attempt has been made to obtain these records.  Therefore, the AOJ must also obtain these outstanding records on remand.  

Accordingly, the case is REMANDED for the following action:

1. Notify the appellant that outstanding treatment records from the VAMCs in Waco and San Antonio, Texas were not able to be obtained and associated with the claims folder.  Furthermore, (a) briefly explain the efforts made to obtain those records; (b) describe any further action to be taken with respect to the claims; and (c) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.
2. Request any outstanding VA treatment records pertaining to the claims on appeal from the VA outpatient clinic in Pensacola, Florida.  Any materials obtained should be associated with the claims folder.

If, after continued efforts to obtain these records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.  All records must be added to VBMS.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




